Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that the Statute of Limitations commenced to run in 1957, when he first was able to discover an injury caused by a 1944 injection of a carcinogenic substance, and that a holding by this court as a matter of law that the actionable injury was sustained prior to that time would deprive appellant of due process of law in violation of the Fourteenth Amendment to the United States Constitution. The Court of Appeals held that in an action for personal injuries caused by negligence the cause of action accrues and the Statute of Limitations commences to run when the negligence produces injury, and that the injury occurred when the harmful substance first acted upon appellant’s body, at or about the time of injection in 1944, appellant’s lack of knowledge notwithstanding. [See 12 N Y 2d 212.]